Citation Nr: 1541763	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  13-15 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for a bilateral hearing loss.  

2.  Entitlement to an evaluation in excess of 10 percent for post operative residuals of a left anterior cruciate ligament tear.  

3.  Entitlement to an evaluation in excess of 10 percent for lumbar stenosis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to December 1985, January 1991 to May 1991, November 2001 to June 2002, and June 2006 to November 2008.  He additionally served in the reserve for many years.

This matter comes before the Board of Veterans' Appeals (Board) from February 2010 and February 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

In July 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id. 

In the present case, the appellant stated in July 2015 that he wished to withdraw his appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


